Case 3:19-cV-00134-HTW-LRA Document 1 Filed 02/20/19 Page 1 of 4

 

 

 

 

 

 

 

SOUTHEHN [iJ__‘SlTECEY (l]j= M!SSLSSlF'Pl
FEB 2 0 20?%
lN THE UNITED sTATEs DIsTRrCT CoUR'r ARTHURJOHNSTON
soUTHERN DISTRICT oF MISSISSIPPI _¢_v=_*M=D_E&L
NoRTHERN DrvrsloN
AMANDA GRAHAM PLAINTIFF
g

v. CW!L ACTION No. ga H fher H?W“LM
JACOB A. IVEY, wAL-MART DEFENDANTS

STORES, INC., WAL-MART STO`RES
EAST, LP, WAL-MART STORES
EAST, INC., AND JOHN DOES I-III

COMPLAIN'I`
JURY TRIAL REOUESTED

COMES NOW the Plaintift`, Arnanda Graham, by and through her attorney, and tiles this
Cornplaint against the Defenctants, Jacob A. Ivey, Wal-Mart Stores, Inc., Wal-Mart Stores East,
LP, Wal-Mart Stores East, Inc. and John Does I-V, and in support thereof would respectfully show

unto the Court as follows:

l. The Plaintiff, Amanda Graham, is an adult resident citizen of Lauderdale County,
Mississippi.

2. Det`endant, ]acob A. Ivey, is an adult resident citizen of Williarnson County, Illinois.

3. Defendant, Wal-Mart Stores, Inc. is foreign corporation licensed to do business and doing

business in the State of Mississippi, and which may be served with process by serving its
registered agent for service of process, C.T. Corporation Systems of Mississippi, at 645
Lakeland East Drive Suite 101, Flowood, MS 39232.

4. Defendant, Wal-Mart Stores East, lnc. is foreign corporation licensed to do business and
doing business in the State of Mississippi, and which may be served with process by
serving its registered agent for service ofprocess, C.T. Corporation Systems ofMississippi,

at 645 Lakeland East Drive Suite lOl, Flowood, MS 39232.

10.

11.

Case 3:19-cV-00134-HTW-LRA Document 1 Filed 02/20/19 Page 2 of 4

Defendant, Wal-Mart Stores East, LP is foreign limited partnership licensed to do business
and doing business in the State of Mississippi, and Which may be served with process by
serving its registered agent for service of process, C.T. Corporation Systems of Mississippi,
at 645 Lakeland East Drive Suite 101, Flowood, MS 39232.
Defendants, Wal-Mart Stores, Inc., Wal-Mart Stores East, Inc., and Wal-Mart Stores East,
LP are hereinafter referred to individually and collectively as “Walmart.”
The true names and capacities, whether individual, corporate, associate, representative, or
otherwise, of Defendants named herein as John Does I-III are unknown to Plaintiff.
Plaintiff consequently sues these Defendants by those fictitious names and will seek to
amend this Complaint and state the true names and capacities of these Defendants when
they have been ascertained
Jurisdiction is proper due to complete diversity of citizenship ofthe named parties, and the
amount in controversy exceeds the sum of $75,000, exclusive of interest and costs.
On or about August 17, 2017, Plaintiff was traveling northbound at or slightly below the
speed limit in the right lane of Interstate 59 near Meridian, MS, at which time a vehicle
being driven by Jacob A. Ivey, traveling at a high rate of speed in this same lane of travel
behind Plaintiff, collided with the rear of Plaintiff’s vehicle, causing it to leave the
roadway.
Due to the collision, Plaintiff suffered personal inj uries.
The aforementioned Jacob A. Ivey, in colliding with the rear of Plaintiff’s vehicle, was
negligent in one or more of the following ways:

a. failing to yield the right of way;

b. failing to abide by the speed limit;

12.

13.

14.

15.

Case 3:19-cV-00134-HTW-LRA Document 1 Filed 02/20/19 Page 3 of 4

c. traveling at a speed too fast for conditions then present;

d. failing to keep a proper lookout;

e. failing to maintain a proper lane;

f. failing to abide by the laws of the State of Mississippi pertaining to operation cfa
motor vehicle; and

g. other unlawful and/or negligent acts as ascertain through discovery.

At the time of the incident, Jacoby A. Ivey was employed by one or more of the Walmart
Defendants and was acting in the course and scope of his employment with his employer.
Walmart is vicariously liable to Plaintiff for any damages assessed by a jury in this matter
for the claims made the basis of the present lawsuit.
The negligence of Jacoby A. Ivey, for whom one of the Walmart Defendants are
vicariously liable, was the sole and proximate cause of the resulting crash and Plaintiff s
injuries.
Due to those injuries suffered by Plaintiff, Plaintiff is entitled to recover from the
Defendants the following damages:

a. Medical and related expenses, including pre-judgment interest thereon;

b. Physical pain and suffering, and permanent impairment, if any;

c. Lost earning capacity, if any;

d. Lost wages, including pre-judgment interest thereon;

e. All other damages arising from, or in any way associated with, the subject

accident and resulting injuries to the Plaintiff.

WHEREFORE, PREMISES CONSIDERED, Plaintiff seeks compensatory damages

from the Defendants in the amount of TWO MILLION DOLLARS ($2,000,000.00).

Case 3:19-cV-00134-HTW-LRA Document 1 Filed 02/20/19 Page 4 of 4

THIS, the 20th day of February, 2019.

PLAINTIFF, AMANDA GRAHAM

MWO

 

R. KEVTN HAMILTON - MSB # 100886
THE HAMILTON LAW FIRM

911 26th Avenue

P.O. Box 1511

Meridian, MS 39302~1511

Phone: (601) 974-5900

Fax: (888) 855-0691

Attorneys for Plaintij”

